Citation Nr: 0301617	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  97-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for 
hypertension with angina and cardiomyopathy, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for bilateral 
hearing loss, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran reportedly had over 18 years of active 
military service ending in June 1967 and subsequent 
service with the reserves ending in November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The increased rating for cardiovascular disability claim 
and the total rating based on individual unemployability 
claim were previously denied by the Board in a January 
2000 decision.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order, dated January 29, 2001, the Court 
granted a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion), vacated the Board's January 
2000 decision, and remanded the case to the Board for 
further action pursuant to the Joint Motion.  Thereafter, 
in September 2001, the Board remanded the claims to the RO 
for further development and compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The case has now 
been returned to the Board for appellate review. 

The issues of entitlement to an increased evaluation for 
bilateral hearing loss, increased evaluation for tinnitus, 
and TDIU will be addressed in the remand section below.



FINDING OF FACT

The veteran's hypertension with angina and cardiomyopathy 
is manifested by a maximum workload of 7 metabolic 
equivalents (METS) and it does not result in congestive 
heart failure, preclusion of more than light manual labor, 
or left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hypertension with angina and cardiomyopathy are not met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991 & Supp. 2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101 (1997); 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The 
intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations, and private and VA 
outpatient treatment records.  As the record shows that 
the veteran has been afforded VA examinations in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue addressed herein.  

Additionally, the Board notes that the veteran has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating.  The discussions 
in the rating decision, statement of the case, 
supplemental statement of the case, and other 
correspondence have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Specifically, by an October 2001 
letter from the RO as well as an October 2002 supplemental 
statement of the case, the veteran was advised of the 
provisions of the new VA regulations regarding the timing 
and scope of VA assistance, including the type of evidence 
necessary to substantiate his claim for an increased 
rating as well as the types of evidence VA would assist 
him in obtaining.  Accordingly, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have 
been met.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected hypertension with angina 
and cardiomyopathy warrants a higher disability rating.  
Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where entitlement to compensation has already 
been established and the veteran claims an increased 
rating, the Court has held that the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The disability rating criteria that has been used in this 
case is found at 38 C.F.R. § 4.104, Diagnostic Codes 7005 
and 7101, for diseases of the heart.  The criteria for 
evaluating cardiovascular disorders were changed effective 
January 12, 1998.  Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997).  The 
revised provisions of Diagnostic Code 7005 incorporate 
objective measurements of the level of physical activity, 
expressed numerically in METs, at which cardiac symptoms 
develop.  The Board further observes that METs are 
measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible in 
some instances owing to a medical contraindication, such 
as unstable angina with pain at rest, advanced 
atrioventricular block, or uncontrolled hypertension.  If 
a treadmill test is thought to be inadvisable due to 
factors including the foregoing, "the examiner's 
estimation of the level of activity, expressed in METs and 
supported by examples of specific activities, such as slow 
stair climbing or shoveling snow that results in dyspnea, 
fatigue, angina, dizziness, or syncope, is acceptable."  
See 38 C.F.R. § 4.104, Note 2 (2002).  

The Board notes that the veteran was notified of the 
rating criteria that could be used in evaluating his 
claim, to include the January 12, 1998, change, in the 
September 1999 supplemental statement of the case as well 
as the January 2000 decision of the Board.  In accordance 
with Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
veteran has been apprised of the regulation change and the 
version that is more favorable to the claimant will apply.  
However, where the amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration 
of the amended regulations prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board 
must evaluate the veteran's claim for an increased rating 
from the effective date of the new criteria under both the 
old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to the veteran, if indeed one is 
more favorable than the other.

Under the criteria for rating arteriosclerotic heart 
disease in effect prior to January 12, 1998, a 30 percent 
evaluation was warranted for this disorder after six 
months following acute illness from coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, when ordinary manual labor was feasible.  A 60 
percent evaluation was warranted following a typical 
history of acute coronary occlusion or thrombosis, or with 
a history of substantiated repeated anginal attacks, when 
more than light manual labor was not feasible.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (as in effect prior to 
January 12, 1998).

On and after January 12, 1998, a 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary 
artery disease) with a documented history of coronary 
artery disease where a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2002).  

With respect to 38 C.F.R. § 4.104, Diagnostic Code 7101, 
under the old criteria for hypertensive vascular disease, 
a 10 percent rating is assigned when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history 
of diastolic blood pressure predominantly 100 or more.  A 
20 percent evaluation is warranted for hypertension with 
diastolic pressure predominantly 110 or more with definite 
symptoms.  If there is hypertension with diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent rating is in order. 

The amended version of 38 C.F.R. § 4.104, Diagnostic Code 
7101, for hypertensive vascular disease, provides for a 10 
percent rating when diastolic pressure is predominantly 
100 or more or when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or 
when systolic pressure is predominantly 160 or more.  A 20 
percent evaluation is warranted for hypertension with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  If there is 
hypertension with diastolic pressure predominantly 120 or 
more, a 40 percent rating is in order.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101  (2002), Note 1(defining 
hypertension).

In March 1997, the veteran underwent a VA examination 
during which he complained of atypical chest pains 
unassociated with anxiety, stress, exertion, or shortness 
or breath.  Although the veteran complained of being able 
to walk only two blocks, the examiner observed that there 
was no evidence of ischemic peripheral vascular disease or 
any symptoms of congestive heart failure.  Cardiovascular 
examination revealed no abnormality.  The examiner's 
impressions were hypertension, under treatment, as well as 
previous diagnosis of cardiomyopathy and angina pectoris 
with atypical chest pains.

In August 1998, the veteran underwent an exercise 
tolerance test.  Although that test resulted in a maximum 
of 4 METs, the examination, which had to be stopped as a 
result of leg fatigue, was inadequate.  Thereafter, a 
September 1998 report of VA examination notes that the 
veteran underwent EKG (electrocardiogram), echocardiogram, 
and exercise Thallium.  This examination report also noted 
the August 1998 exercise test.  The EKG revealed no 
ventricular hypertrophy and no atrial abnormality.  The 
echocardiogram showed normal left ventricular function, 
inferior hypokinesia, mild left ventricular hypertrophy, 
and mild aortic regurgitation.  The exercise Thallium test 
notes an exercise time of 7 minutes, maximal heart rate of 
139 beats per minute (90% predicted), and mild reversible 
defect in posterolateral wall at basal region.  The 
examiner indicated that the veteran had no congestive 
heart failure, and impressions included essential 
hypertensive disease with LV hypertrophy and coronary 
artery disease and angina pectoris (Class II Canadian 
Cardiovascular Society).  The examiner, who apparently 
produced two reports, indicated in one report that the 
disability secondary to cardiovascular disease was 
moderate and in another report that the veteran was only 
mildly compromised by angina.  

A November 1998 report of social work assessment reflects 
that the veteran last worked as a car salesman and that he 
left that employment in response to lower extremity pain 
and fatigue.  The veteran's complaints included impaired 
hearing, pain in his low back and legs, and chest pain 
three times a week.  The examiner indicated that although 
the symptoms the veteran described might cause him 
discomfort, he appeared able to function very well on his 
own.  According to the examiner, the most recent cardiac 
examination revealed mild compromise as a result of 
angina, and the veteran's hypertension was well controlled 
with medication.  The examiner concluded that although 
there might be some types of employment activity that the 
veteran was unable to perform, he did not appear to be 
unemployable as a result of his service-connected 
disabilities.

A June 2002 report of VA heart examination notes that the 
veteran did not know if he is getting better, worse, or 
stable in relation to his heart disease since his last 
rating examination.  It is also noted that the veteran 
reported symptoms of on and off chest pain, which are 
sharp in nature and have associated shortness of breath.  
He reported that the intensity of pain lasts two to three 
minutes after taking a nitroglycerin tablet, which he 
indicated is effective in relieving his symptoms of chest 
pain and shortness of breath.  The veteran reported that 
he experiences these symptoms approximately once per month 
and that they are precipitated by emotional stress.  The 
examiner noted that examination of the veteran's heart 
revealed METs of 5.40 and normal left ventricular ejection 
fraction.  The examiner further noted that the veteran 
reported an average onset of chest pain once a month 
lasting 2 to 3 minutes after taking nitroglycerin.  The 
examiner commented that this should not significantly 
impact the veteran's ability to maintain gainful 
employment.  The examiner commented that, after review of 
the veteran's past cardiac workup in the late 90's, his 
METs ranged from 4 to 7 with normal ventricular function 
and there was evidence of hypertensive heart disease, 
cardiomegaly, and valvular heart disease.  

VA outpatient treatment records include reports of 
echocardiogram dated in October 1999 and July 2002, which 
continue to show global right and left ventricular 
function normal, and a July 2002 exercise tolerance test 
(ETT), which revealed a maximum MET of 5.40.  However, the 
impression with respect to this test was suboptimal ETT 
because the test had to be stopped due to leg discomfort.  
These records also reflect that the veteran sought 
treatment for complaints of dizziness and headaches.  In 
this regard, a September 2000 treatment report notes that 
these symptoms are suggestive of a possible depressive 
reaction.  Additionally, an August 2001 treatment report 
includes an assessment that vascular insufficiency is the 
likely cause of disequilibrium.  There are no additional 
findings with respect to the etiology of the veteran's 
complaints of dizziness and headaches.

Based upon the evidence of record, the Board finds that 
the persuasive medical evidence demonstrates that the 
veteran's service-connected hypertension with angina and 
cardiomyopathy is presently manifested by chest pain and 
shortness of breath approximately once per month and 
complaints of dizziness and headaches.  In addition, the 
most recent VA examination revealed that the veteran's 
METs ranged from 4 to 7 with normal left ventricular 
function.  In this regard, it is noted that exercise tests 
in August 1998 and July 2002 resulted in 4 METs and 5.40 
METs, respectively, and that both tests had to be stopped 
due to fatigue; however, entries on both test reports 
reflect that the veteran was limited not by his 
cardiovascular disorder but by his lower extremity 
complaints.  

The probative medical evidence of record does not show 
that the veteran has a history of acute coronary occlusion 
or thrombosis, or a history of substantiated repeated 
anginal attacks, when more than light manual labor is not 
feasible.  Similarly, this evidence does not show that the 
veteran has congestive heart failure and there is no left 
ventricular dysfunction.  Additionally, although there is 
evidence of a workload of 4 METs resulting in fatigue, the 
fatigue has been has been attributed to the veteran's leg 
rather than to his service connected hypertension with 
angina and cardiomyopathy.  Accordingly, the Board must 
conclude that entitlement to a rating in excess of 30 
percent under the old or new criteria is not warranted.  
See 38 C.F.R. § 4.104, Diagnostic Code 7005 (effective 
before and after January 12, 1998).

Alternatively, the veteran could be rated under the 
criteria for hypertensive vascular disease.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective before and after 
January 12, 1998).  However, based upon the evidence of 
record, the Board finds that an evaluation in excess of 30 
percent for hypertension with angina and cardiomyopathy is 
not warranted under the old or the new criteria for 
hypertensive vascular disease.  The medical evidence does 
not indicate diastolic blood pressure findings 
predominantly 120 or more.  Moreover, examining the 
veteran's blood pressure readings over a five year period 
of time, the findings do not indicate diastolic blood 
pressure findings predominately above 100.  

Examination of the veteran has revealed blood pressure 
readings insufficient to warrant even a 20 percent 
evaluation, and certainly not sufficient to warrant a 
higher evaluation.  Inasmuch as the veteran is in receipt 
of treatment for hypertension, the evidence of records 
includes numerous blood pressure readings.  Examples of 
these readings include a March 1997 examination report 
which revealed blood pressure readings of 145/76, 155/75, 
and 144/86.  Examination in August 1998 revealed a maximum 
blood pressure of 218/63 and examination in September 1998 
revealed a maximum blood pressure of 214/74.  Another 
September 1998 examination revealed a blood pressure of 
158/99.  VA outpatient treatment records include blood 
pressure readings in April 2000 of 148/84, October 2000 of 
120/70, April 2001 of 142/80, September 2001 of 120/74, 
and November 2001 of 132/80.  VA examination in July 2002 
revealed blood pressure readings of 137/75, 123/72, and 
144/82.  It is noted that blood pressure readings for 1999 
are not available for review.  Nevertheless, the medical 
evidence of record, from 1997 to the present, shows that 
the veteran's diastolic pressure does not approach 100, 
let alone 120, as is necessary for a higher evaluation 
under both the old and the new criteria.  Accordingly, a 
higher evaluation for the veteran's hypertension with 
angina and cardiomyopathy under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective before and after January 
12, 1998), is not warranted.

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, 
the Board finds that the veteran has not demonstrated 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to warrant a 
favorable decision.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
hypertension with angina and cardiomyopathy is not 
warranted.  To this extent, the appeal is denied.



REMAND

With respect to the issues of entitlement to increased 
evaluations for bilateral hearing loss and tinnitus, a 
review of the record reflects that these claims were 
denied in an October 2002 rating decision.  In October 
2002, the RO received a written notice of disagreement as 
to the denial of these claims on behalf of the veteran 
from his attorney.  However, it does not appear that a 
statement of the case has been issued.  While in the past 
the Board would refer such matters to the RO for 
appropriate action, the Court has indicated that the 
proper procedure is to remand the case to the RO for the 
issuance of a statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999) (The notice of disagreement 
initiated review by the Board of the RO's denial of the 
claim and bestowed jurisdiction on the Court; the Board 
should have remanded the issue to the RO for the issuance 
of a statement of the case).

The Board notes here that the veteran's claim of 
entitlement to individual unemployability is inextricably 
intertwined with the increased rating claims.  Therefore, 
adjudication of the individual unemployability claim is 
deferred pending the actions requested in this remand.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of a statement of 
the case, so that the veteran may have 
the opportunity to complete an appeal 
as to the issues of entitlement to an 
increased evaluation for bilateral 
hearing loss and tinnitus (if he so 
desires) by filing a timely substantive 
appeal.

2.  After completion of the above and 
any additional actions deemed necessary 
by the RO, the RO should return the 
case to the Board for appellate review 
of all issues properly in appellate 
status.    

The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


